  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EUGENE LAMAR PENDLETON,           )
                                  )
       Petitioner,                )
                                  )         CIVIL ACTION NO.
       v.                         )           2:19cv930-MHT
                                  )                (WO)
UNITED STATES OF AMERICA,         )
                                  )
       Respondent.                )



                              OPINION

       Pursuant to 28 U.S.C. § 2255, petitioner, a federal

inmate, filed this lawsuit seeking habeas relief.                 This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the petition

be dismissed because the required permission has not

been    obtained     from   the   Eleventh    Circuit     Court     of

Appeals. There are no objections to the recommendation.

After an independent and de novo review of the record,

the     court   concludes     that    the    magistrate     judge’s

recommendation should be adopted.
An appropriate judgment will be entered.

DONE, this the 15th day of January, 2020.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
